Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 6/4/2021.  These drawings are acceptable.

Response to Arguments
Applicant’s arguments with respect to previous rejection of the claims under 35 USC 112 have been fully considered and are persuasive.  As stated in the interview summary mailed 5/24/2021, the examiner reviewed the claim language and the language of the instant specification. Paragraph 0041 discloses a description of the state where the first group is locked and the second group is sweeping. Paragraph 0041 further discloses this sweeping-lock state can be transitory as the described configuration of the second acquisition determination logic 118 provides automatic acquisition of second acquisition lock in response to the first logic 102 acquiring first acquisition lock. The examiner believes, since this state occurs only during the time when the first acquisition has locked until the first acquisition lock indication is received in the second logic to lock the second group to the first acquisition value, the time in this state will be brief. However brief this time is, the time in this state will be greater than zero. For these reason, the previous rejection of claims 9 and 18 has been withdrawn.


Allowable Subject Matter
Claims 1-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M. BURD whose telephone number is (571)272-3008.  The examiner can normally be reached on 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KEVIN M BURD/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        6/17/2021